                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                             :
TAIWO AGBAJE, et al.
                                             :

        v.                                   :   Civil Action No. DKC 18-3534

                                             :
MARVIN E. SAUL, et al.
                                             :

                            MEMORANDUM OPINION & ORDER

        Presently pending and ready for review in this motor vehicle

tort case is one portion of a motion in limine.                  (ECF No. 28).

Defendants        seek   permission     to   cross-examine   Plaintiff       on   the

grounds for his disbarment from the practice of law in the state

of Maryland in 2014 under Fed R. Evid. 608(b).               (ECF No. 28-1, at

5-6).    That rule states:

              Except for a criminal conviction under Rule
              609, extrinsic evidence is not admissible to
              prove specific instances of a witness’s
              conduct in order to attack or support the
              witness’s character for truthfulness. But the
              court may, on cross-examination, allow them to
              be inquired into if they are probative of the
              character for truthfulness of: (1) the
              witness[.]

        In Attorney Grievance Commission v. Agbaje, 438 Md. 695, 93

A.3d 262 (2014), Plaintiff was disbarred from the practice of law

in Maryland.         In that case, the court found that Mr. Agbaje’s

conduct      in   dealing    with   a   client     “[e]ssentially.   .   .    was   a

fraudulent inducement.”          (Id. at 715).        Plaintiff “dishonest[ly],
deceitful[ly], and fraudulent[ly]” induced a client to enter into

a dubious real estate investment with him while also representing

her in an immigration matter.         (Id. at 735).

      Plaintiff argues that because he “has not been convicted of

any crime in the disbarment proceeding” he cannot be questioned

regarding his disbarment on cross-examination.             (ECF No. 36, at

1).   Plaintiff proffers a few other reasons, including the fact

that he was not represented by counsel at his disbarment, was

seeking psychiatric help at the time, and that he continues to

deny the allegations which led to his disbarment.            (Id. at 1-2).

      The United States Court of Appeals for the Fourth Circuit has

held, in no uncertain terms, that “FRE 608(b) includes the right

to permit a [party], who is a lawyer, testifying in his own behalf

to be cross-examined about the basis for a suspension order as

well as the proceedings themselves.”         U.S. v. Whitehead, 618 F.2d

523, 529 (4th Cir. 1980); see also United States v. Leake, 642 F.2d

715, 718-19 (4th Cir. 1981) (holding that evidence of fraudulent

conduct is “clearly probative of truthfulness or untruthfulness”).

Contrary to Plaintiff’s assertions, there is no requirement under

Rule 608 that the conduct at issue must rise to the level of a

criminal   conviction.         Therefore,    questioning     –    on   cross-

examination   –   of   Mr.   Agbaje   on   his   past   conduct   leading   to

disbarment is permissible.



                                       2
     Defendants also seek, under the same Rule of Evidence, to

cross-examine Mr. Agbaje “in regards to his untruthfulness based

on his false responses at deposition. . . When asked if [his

disbarment]   was    related   to   fraud,   the   Plaintiff   definitively

stated ‘No. No fraud, no false statement, no.           Nothing like that.

There was no fraud of any kind at all.’”             (ECF No. 28-1, at 7).

Mr. Agbaje also denied that there was “any false statement,”

suggested “there was no fraud of any kind at all,” and instead

tried to suggest that “[i]t was conflict of interest, really,

primarily.”    (ECF No. 28-1, at 7).

     Defendants may cross-examine Mr. Agbaje regarding the conduct

that gave rise to his disbarment proceedings, and they may question

Mr. Agbaje about the fact that such proceedings occurred.           But if

Mr. Agbaje “either admits or denies the [disbarment],” Defendants

cannot   introduce    any   extrinsic     evidence    to   contradict   him.

Whitehead, 618 F.2d at 529.          Any attempt to cross-examine Mr.

Agbaje about his deposition answers is really an attempt to

circumvent this prohibition. By suggesting that Mr. Agbaje’s above

deposition answers were untruthful, Defendants would necessarily

be invoking evidence – in this case, the findings of the Maryland

Court of Appeals – that contradicts Mr. Agbaje’s answers.           Fed. R.

Evid. 608(b) does not permit the introduction of such evidence.

     For the foregoing reasons, the portion of Defendants’ motion

in limine concerning questioning about the basis for disbarment

                                      3
(ECF No. 28) IS GRANTED in part and DENIED in part.               Defendants

may   ask   him   about   the   conduct   that   led   to   the   disbarment

proceedings, and may ask him if he was disbarred.           They may not go

beyond his answers.       No extrinsic evidence may be admitted.



                                                    /s/
                                          DEBORAH K. CHASANOW
                                          United States District Judge




                                     4
